  Case 14-25211         Doc 52     Filed 05/03/19 Entered 05/03/19 10:07:14              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-25211
         Adam Wilk
         Halina Wilk
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/08/2014.

         2) The plan was confirmed on 10/01/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/11/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/28/2019.

         6) Number of months from filing to last payment: 57.

         7) Number of months case was pending: 58.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $44,100.00.

         10) Amount of unsecured claims discharged without payment: $35,863.14.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-25211        Doc 52     Filed 05/03/19 Entered 05/03/19 10:07:14                    Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor           $211,495.90
       Less amount refunded to debtor                       $1,097.60

NET RECEIPTS:                                                                              $210,398.30


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $2,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $9,583.95
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                            $11,583.95

Attorney fees paid and disclosed by debtor:              $2,000.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed        Paid         Paid
A/R Concepts                  Unsecured          50.00           NA              NA            0.00       0.00
A/R Concepts                  Unsecured         100.00           NA              NA            0.00       0.00
ABM                           Unsecured         229.00           NA              NA            0.00       0.00
ACS                           Unsecured      9,718.00            NA              NA            0.00       0.00
AMERICAN INFOSOURCE           Unsecured         551.00        413.95          413.95        413.95      56.09
ARNOLD SCOTT HARRIS           Unsecured         213.00           NA              NA            0.00       0.00
ARNOLD SCOTT HARRIS           Unsecured         284.00           NA              NA            0.00       0.00
ARNOLD SCOTT HARRIS           Unsecured         993.00           NA              NA            0.00       0.00
ARNOLD SCOTT HARRIS           Unsecured      3,475.00            NA              NA            0.00       0.00
BMO HARRIS BANK               Secured       54,272.00     52,976.78        52,976.78     52,976.78        0.00
CAPITAL ONE BANK USA          Unsecured      2,105.00       2,105.66        2,105.66      2,105.66     285.50
DEPARTMENT STORES NATIONAL BA Unsecured         684.00        684.04          684.04        684.04      92.65
DISCOVER CARD                 Unsecured      6,909.64            NA              NA            0.00       0.00
Diversified Consulta          Unsecured         648.00           NA              NA            0.00       0.00
GRANT & WEBER                 Unsecured         142.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE            Priority       5,346.29       5,206.51        5,206.51      5,206.51        0.00
IL DEPT OF REVENUE            Unsecured            NA       3,635.35        3,635.35      3,635.35     465.11
INTERNAL REVENUE SERVICE      Unsecured            NA       1,345.02        1,345.02      1,345.02     182.31
INTERNAL REVENUE SERVICE      Priority       8,962.90     14,647.02        14,647.02     14,647.02        0.00
JPMORGAN CHASE BANK NATIONAL Unsecured             NA            NA              NA            0.00       0.00
JPMORGAN CHASE BANK NATIONAL Secured               NA       3,039.75            0.00           0.00       0.00
JPMORGAN CHASE BANK NATIONAL Secured               NA     48,323.83             0.00           0.00       0.00
KOHLS                         Unsecured         507.00           NA              NA            0.00       0.00
LHR                           Unsecured         591.32           NA              NA            0.00       0.00
LVNV FUNDING                  Unsecured         372.00        372.00          372.00        372.00      50.58
MIDLAND CREDIT MANAGEMENT IN Unsecured       2,784.50            NA              NA            0.00       0.00
Midland Funding               Unsecured      5,184.68            NA              NA            0.00       0.00
MIDLAND FUNDING LLC           Unsecured      3,048.29       3,371.17        3,371.17      3,371.17     457.28
PNC BANK                      Secured       99,405.00     99,872.84        99,872.84     99,872.84        0.00
PRA RECEIVABLES MGMT          Unsecured         826.76        826.76          826.76        826.76     112.19
PRA RECEIVABLES MGMT          Unsecured         699.00        699.77          699.77        699.77      95.15



UST Form 101-13-FR-S (09/01/2009)
 Case 14-25211       Doc 52     Filed 05/03/19 Entered 05/03/19 10:07:14                  Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim       Principal        Int.
Name                             Class    Scheduled      Asserted      Allowed        Paid          Paid
PROVIDIAN/CHASE               Unsecured      4,034.00            NA           NA            0.00         0.00
QUANTUM3 GROUP LLC            Unsecured         848.00      9,563.41     9,563.41      9,563.41     1,297.21


Summary of Disbursements to Creditors:
                                                           Claim           Principal               Interest
                                                         Allowed               Paid                   Paid
Secured Payments:
      Mortgage Ongoing                              $152,849.62        $152,849.62                  $0.00
      Mortgage Arrearage                                  $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                             $0.00              $0.00                  $0.00
      All Other Secured                                   $0.00              $0.00                  $0.00
TOTAL SECURED:                                      $152,849.62        $152,849.62                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                         $0.00              $0.00                  $0.00
       Domestic Support Ongoing                           $0.00              $0.00                  $0.00
       All Other Priority                            $19,853.53         $19,853.53                  $0.00
TOTAL PRIORITY:                                      $19,853.53         $19,853.53                  $0.00

GENERAL UNSECURED PAYMENTS:                          $23,017.13         $23,017.13             $3,094.07


Disbursements:

       Expenses of Administration                         $11,583.95
       Disbursements to Creditors                        $198,814.35

TOTAL DISBURSEMENTS :                                                                   $210,398.30




UST Form 101-13-FR-S (09/01/2009)
  Case 14-25211         Doc 52      Filed 05/03/19 Entered 05/03/19 10:07:14                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
